gry gee

oy
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 Z 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America — Oo JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}

Juan Esparza-Ortiz Case Number: 3:19-mj-23158 .

 

James Michak
Defendant's Attornd

 

 

 

REGISTRATION NO. 87972298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

[1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) a 1
CL] The defendant has been found not guilty on count(s) |
(1 Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant ; is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

PRriMe se SERVED ao days

XX Assessment: $10 WAIVED Fine: WAIVED
X] Court recommends USMS, ICR. or DHS or other arresting agency return all property and ail documents in

 

a defendant’s possession at the time of arrest upon their deportation, or removal. Esporte ayn Olivarte 7
rout recommends defendant e Seported/removed with relative, G er deck t charged i in case
Fey ee Sey yt ts vbbtey Pirarde © TPA eit Ohvet res

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, August 7, 2019
Date of Imposition of Sentence

A

HONORABUE ROBERT N. BLOCK *
UNITED STATES MAGISTRATE JUDGE |

 

 

Received

 

Clerk’s Office Copy : 3:19-mj-23158

 
